Citation Nr: 1021478	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-10 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.

2.  Entitlement to an effective date earlier than October 24, 
2005, for the grant of service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 70 percent 
for PTSD.

4.  Entitlement to service connection for a heart condition, 
to include as secondary to the Veteran's service-connected 
PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD with an evaluation of 50 percent 
effective October 24, 2005.  By rating decision dated 
September 2006, the RO denied the Veteran's claim for service 
connection for a heart condition and declined to reopen the 
Veteran's claim for service connection for peripheral 
neuropathy.  By a statement of the case issued in February 
2007, the RO increased the evaluation in effect for PTSD to 
70 percent, effective October 24, 2005, and denied the 
Veteran's claim for an earlier effective date for the grant 
of service connection for PTSD.  

The issue of entitlement to service connection for a heart 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  Entitlement to service connection for peripheral 
neuropathy was previously denied in an unappealed February 
2002 rating decision.

2.  The evidence added to the record since the February 2002 
denial of service connection for peripheral neuropathy is 
cumulative or redundant and does not relate to a previously 
unestablished fact necessary to substantiate the claim or 
otherwise raise a reasonable possibility of substantiating 
the claim.  

3.  On February 22, 1996, the Veteran filed an original claim 
for service connection for PTSD; in a May 1996 rating 
decision, the RO denied the claim and the Veteran did not 
appeal the decision.

4.  On June 20, 1997, the Veteran filed a request to reopen 
his previously denied claim for service connection for PTSD; 
in an October 1998 rating decision, the RO denied the claim 
and the Veteran did not appeal this decision.

5.   In November 1998, the Veteran submitted additional 
evidence; in an October 1999 letter, the RO advised the 
Veteran that no further action could be taken on his claim 
until he indicated that he would be able to report for a VA 
examination.  Appellate rights were provided, but the Veteran 
did not respond to, or file an appeal with, the letter. 

6.  The next claim for service connection for PTSD was filed 
on October 24, 2005.

7.  The Veteran's PTSD is manifested by severe symptoms, but 
total social and occupational impairment is not shown. 


CONCLUSIONS OF LAW

1.  The RO's decision of February 2002, which denied service 
connection for peripheral neuropathy, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence received since the February 2002 rating 
decision is not new and material for the purpose of reopening 
the claim of service connection for peripheral neuropathy.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2009).  

3.  The criteria for an effective date earlier than October 
24, 2005 for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).

4.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

With respect to the claim pertaining to peripheral 
neuropathy, a May 2006 letter, issued prior the September 
2006 rating decision on appeal, advised the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This letter 
also informed the Veteran of the reason for the prior denial 
of service connection for peripheral neuropathy and the type 
of evidence needed to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).  This letter also 
advised the Veteran of how the VA determines a disability 
rating and assigns an effective date, and the type of 
evidence which impacts such.  

With respect to the claim for the evaluation assigned for 
PTSD, a November 2005 letter, issued prior to the rating 
decision on appeal advised the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A March 
2008 letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature 
and symptoms of his condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
his employment.  This letter also advised the Veteran of how 
the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  
The Veteran's PTSD claims were adjudicated in May 2009.

In any event, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection for PTSD was granted was sufficient, VA's 
duty to notify with regards to the evaluation and effective 
date issues have been satisfied.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, the reports of 
VA examinations, VA treatment reports, private treatment 
reports, internet articles and treatises submitted by the 
Veteran, a statement from the Veteran's sister, and 
statements from the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	New and Material Evidence 

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For 
purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The RO originally denied the Veteran's claim for peripheral 
neuropathy in February 2002 because the evidence of record 
failed to show that the condition was manifest during service 
or within one year following after last exposure to 
herbicides, there was no evidence linking the condition to 
service, and no evidence showing current diagnosis of the 
condition.  He was notified of the determination that same 
month, but did not appeal the decision and it became final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2009).  

The evidence of record at the time of the February 2002 
determination consisted of the service treatment records, VA 
treatment reports, private treatment records, and statements 
from the Veteran.

Service treatment records are negative for complaints, 
findings, or treatment with regards to peripheral neuropathy.  
A private treatment report dated in December 1987 indicated 
no gross neuropathy.  VA and private treatment records that 
were of record in February 2002 reveal ongoing complaints 
with regards to radiating low back pain, and the Veteran was 
assigned diagnoses including traumatic hematoma of the right 
paravertebral muscle, intradural lipoma, and lumbar 
radiculopathy.  

The evidence received since the February 2002 decision 
consists of additional VA treatment records, the reports of a 
VA examinations, private medical records, internet articles 
submitted by the Veteran, a statement from the Veteran's 
sister, and statements from the Veteran.  

However, such records do not contain evidence of a current 
diagnosis of peripheral neuropathy nor a nexus between any 
current peripheral neuropathy and active service.  There are 
no clinical findings pertaining to peripheral neuropathy in 
the newly submitted evidence.  

Thus, the evidence is not material to the Veteran's claim for 
entitlement to service connection for peripheral neuropathy.  
Moreover, it does not relate to a previously unestablished 
fact; that is, evidence of a current diagnosis of peripheral 
neuropathy or a nexus between the claimed disability and 
active service.  As such, the evidence does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
new and material evidence has not been received to reopen the 
claim, and the appeal is denied.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


II.	Earlier Effective Date 

On February 22, 1996, the Veteran filed an original claim for 
service connection for PTSD, and in a May 1996 rating 
decision, the RO denied the claim.  He was notified of the 
determination and his right to appeal that same month, but he 
did not appeal the decision and it became final.  See 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

On June 20, 1997, the Veteran filed a request to reopen his 
previously denied claim for service connection for PTSD.  The 
Veteran was scheduled for a VA examination but did not 
report.  In an October 1998 rating decision, the RO denied 
the claim.  The Veteran was notified of such decision and his 
right to appeal by letter dated in October 1998.  He did not 
appeal this decision.  Id.

In November 1998, the Veteran submitted a statement 
concerning his receipt of the Combat Infantry Badge, in 
addition to evidence of such award.  He indicated a 
willingness to attend a VA examination and requested that he 
be rescheduled for such.  VA examinations for PTSD were 
scheduled in February and March 1999.  The Veteran did not 
report for the examinations.

In an October 1999 determination, the RO informed the Veteran 
that he had failed to report to two scheduled VA examinations 
and that no further action could be taken on his claim until 
he notified VA that he was able to report for an examination.  
The letter included appellate rights and advised the Veteran 
that he had one year from the date that the last appointment 
was made to indicate his willingness to report, or benefits 
may not be payable prior to the date of receipt of his 
response.  However, the Veteran did not respond to the 
October 1999 decision letter or file a timely appeal, and the 
October 1999 determination became final.  Id.

On October 24, 2005, the Veteran filed a request to reopen 
his previously denied claim for service connection for PTSD.  
In a March 2006 rating decision, the RO reopened the claim 
and granted service connection for PTSD, effective October 
24, 2005, the date of receipt of the reopened claim.

The Veteran now contends that he is entitled to an earlier 
effective date for the grant of service connection for PTSD.  
He asserts that he should be granted an effective date based 
on treatment he received at a PTSD clinic in 1988.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2009).  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation states that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be the "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400(r) 
(2009).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

Further, an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  A 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.

In the current case, the Veteran's original claim was denied 
in May 1996.  His next claim was denied in October 1998.  He 
responded shortly thereafter with additional evidence and a 
request to be rescheduled for a VA examination, but he did 
not report for those examinations.  He was notified by an 
October 1999 letter that no further action would be taken on 
his claim and provided appellate rights.  While claims for 
other conditions were filed in the interim, no further 
correspondence from the Veteran concerning PTSD was received 
until his claim filed on October 24, 2005.

The Board has considered whether the November 1998 statement 
from the Veteran constitutes a notice of disagreement with 
the October 1998 rating decision.  However, the statement 
cannot be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Although in 
the November 1998 statement, the Veteran makes reference to 
the October 1998 rating decision, he does not express a 
desire to contest the result.  Rather, he simply notes that 
he did receive combat medals and requested that his 
examination be rescheduled.  In contrast, the Board observes 
that on the very same day that the Veteran submitted the 
November 1998 statement, he also submitted another statement 
titled "NOTICE OF DISAGREEMENT" requesting an appeal of the 
denial of service connection for another disability.  The 
Veteran additionally requested that VA furnish him a 
statement of the case with regards to that issue.  Thus, the 
Veteran clearly knew how to file a notice of disagreement and 
to establish an intent to appeal.  The separate statement 
wherein he discussed his PTSD did not reflect an intent to 
appeal.  

Further, while the November 1998 filing provided additional 
information and evidence, the submission of additional 
evidence does not extend the time period for initiating an 
appeal.  38 C.F.R. § 20.304 (2009).  As the Veteran did not 
file a notice of disagreement with the October 1998 rating 
decision, and did not file a notice of disagreement with the 
October 1999 letter, those decisions are final.  To the 
extent the October 1999 letter is construed as a development 
letter and not a denial letter, 
the lack of response by the Veteran within one year 
constitutes an abandonment of the claim.  See 38 C.F.R. § 
3.158(a) (2009).

As noted above, following the October 1999 determination, the 
Veteran's next communication indicating an intent to apply 
for compensation for PTSD was received on October 24, 2005.  
While the Veteran contends that an effective date in 1988 is 
warranted based on the date of treatment for PTSD, the 
effective date for an award of compensation cannot be earlier 
than the date of his claim to reopen.  As noted above, an 
award of compensation based on a reopened claim will be the 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(r) (2009) (emphasis 
added).  As the Veteran's reopened claim was received on 
October 24, 2005, an effective date prior to that date is not 
warranted, and the appeal is denied.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  	Initial rating in excess of 70 percent for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. § 
4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 9 
Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job), while a GAF score 
of 31 to 40 indicates major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 21 to 30 indicates 
that behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 11 to 20 indicates 
that there is some danger of hurting oneself or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement), or an occasional 
failure to maintain minimal personal hygiene, or gross 
impairment in communication.  See DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV); see also 
38 C.F.R. §§ 4.125, 4.126 (2009).  While the Rating Schedule 
indicates that the rating agency must be familiar with the 
DSM-IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran contends that his service-connected PTSD is more 
severe than the currently assigned 70 percent rating.  The 
Board has thoroughly reviewed all the evidence of record and 
after careful consideration, the Board finds that the 
Veteran's PTSD does not warrant an initial rating in excess 
of 70 percent.  

As an initial matter, the Board notes that the Veteran is 
already in receipt of a total rating based on individual 
unemployability for his PTSD.  However, the Board finds that 
the Veteran is not entitled to a 100 percent schedular 
evaluation at any point during the course of the claim.  The 
Veteran's symptoms do not meet or nearly approximate the 
level of impairment associated with a total evaluation under 
Diagnostic Code 9411.  The Veteran has not exhibited any of 
the criteria associated with a total evaluation during the 
course of the appeal, such as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Specifically, the evidence shows that the Veteran's thought 
processes are linear, relevant, and goal-directed.  His 
judgment and insight are intact, he is able to maintain 
minimum personal hygiene, he is oriented to person, place and 
time, and his memory is generally intact or within normal 
limits, being only mildly impaired, at worst.  

The Board notes that the Veteran attempted to commit suicide 
in 1994, and he told the February 2006 VA examiner that if 
someone threatened his life directly, then, depending on what 
was honorable, he would act to either harm himself or harm 
the other person; however, he has denied any current suicidal 
ideation and has denied having suicidal or homicidal plan or 
having any specific thoughts about hurting anyone in 
particular.  Moreover, the GAF scores ranging from 48 to 50 
assigned during outpatient treatment and VA examinations in 
February 2006 and May 2009 do not reflect that the examiners 
feel the Veteran is a danger to himself or others.  

The Board notes that the February 2006 VA examiner found that 
the Veteran's PTSD is severe and causes severe disability in 
occupational functioning.  The examiner opined that at that 
time, the Veteran was unemployable, both from 
chronic pain and physical disability, and chronic PTSD.  It 
was noted that the Veteran had been in receipt of Social 
Security benefits for a back condition since 1986.  The 
examiner did note that the Veteran's PTSD is severe enough to 
cause unemployability independent from his physical condition 
or age.  The May 2009 examiner provided a similar opinion.  
However, the evidence also shows that the Veteran reads, 
takes walks, has engaged in hobbies such as building models 
of ships, and has served as the payee for his brother for 
several years.

The February 2006 VA examiner found that the Veteran's PTSD 
is severe and causes severe disability in social functioning 
and the May 2009 examiner stated that the Veteran's PTSD 
causes a severe degree of impairment in all facets of his 
daily life, including socially and interpersonally.  However, 
the Veteran reported to the 2006 examiner he had positive 
relationships with his sister, his two brothers, and some 
nieces, that he is serving as a payee for one of his 
brothers, that he talked on the phone weekly with his 32 
years old son, occasionally visited with friends at a bar or 
playing cards at a friend's house, or sometimes friends come 
by to visit.  While the 2009 examination noted some decrease 
in social functioning, it was noted he lives with one of his 
brothers, whom he wants to help, according to VA treatment 
records.  In addition, he keeps in contact with his sister 
and his niece.  During the May 2009 examination he mentioned 
that he had recently taken his niece out for dinner.  He has 
also indicated that his brother-in-law assists him with 
transportation, and he received a ride to the May 2009 VA 
examination from a friend.  Recent VA treatment reports 
reveal that the Veteran had been helping friends who he said 
were into drugs.  Thus, total social impairment is not shown.

Further, GAF scores of 48 to 50 reflect serious, but not 
total, impairment in social or occupational functioning.  As 
such, the Board finds that the 70 percent evaluation with 
entitlement to a total rating based on unemployability 
adequately addresses the level of impairment resulting from 
the Veteran's service-connected PTSD.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his PTSD and provides for additional or 
more severe symptoms than currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  




ORDER

Since new and material evidence has not been received to 
reopen the claim of service connection for peripheral 
neuropathy, the appeal is denied.  

Entitlement to an effective date earlier than October 24, 
2005 for the award of service connection for PTSD is denied.

An initial evaluation in excess of 70 percent for PTSD is 
denied. 


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for a heart condition, to 
include as secondary to the Veteran's service-connected PTSD.

In support of his claim, the Veteran submitted a statement 
from a private physician, Dr. Mazza, dated in April 2006.  In 
the letter, Dr. Mazza opined that he did believe that the 
Veteran's PTSD is playing a role in his stress discomfort and 
ventricular tachycardia.  However, the Board notes that the 
underlying clinical records from Dr. Mazza have not been 
associated with the claims file.  Thus, on remand such 
records should be requested. 

Further, the Board observes that the Veteran has not been 
provided with a VA examination with regards to his heart 
condition.  In light of the above, the Board finds that the 
Veteran should be afforded a VA examination to obtain an 
opinion concerning the relationship between any current heart 
condition and PTSD.  

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for a heart 
condition, including Dr. Mazza.  After 
securing any necessary release, the RO/AMC 
should obtain any records which are not 
duplicates of those already contained in 
the claims file.  

2.  Obtain any relevant treatment records 
from the VA Medical Center in Providence, 
RI, dating since April 2009.

3.  Schedule the Veteran for a VA 
cardiovascular examination to determine 
the nature of any current heart disability 
and to provide an opinion as to its 
possible relationship to the service-
connected PTSD.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted.



Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any heart 
disability identified.  Additionally, the 
examiner should opine as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability) 
that any current heart disability is 
caused or aggravated (permanently worsened 
beyond normal progress) by the service-
connected PTSD.  If the service-connected 
PTSD aggravates the heart disability, the 
examiner should quantify, if possible, the 
extent to which the heart disability is 
aggravated by the PTSD.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


